COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER OF ABATEMENT

Appellate case name:        Jamelle Andrea Peterkin v. The State of Texas

Appellate case number:      01-18-01090-CR

Trial court case number:    1548100

Trial court:                351st District Court of Harris County

        This case involves an appeal from a judgment, signed by the trial court on October
30, 2018, in which the appellant, Jamelle Andrea Peterkin, pleaded guilty to the second-
degree felony offense of aggravated assault with a deadly weapon on a family member for
which the trial court assessed her punishment at nine years’ confinement. The trial court
certified appellant’s right of appeal because this was not a plea-bargain case and appellant
had a right of appeal, and she timely filed a pro se notice of appeal on November 30, 2018.
See TEX. R. APP. P. 25.2(a)(2)(B), 26.2(a)(1).

       The reporter’s record was filed on December 20, 2018, and the clerk’s record on
December 26, 2018, setting appellant’s brief due by January 28, 2019. The clerk’s
record does not contain any motion to withdraw filed by appellant’s trial court
counsel, Clay S. Conrad, but it also did not contain an order appointing new counsel
to represent appellant on appeal. The trial clerk’s letter of assignment assigning
appellant’s notice of appeal to this Court listed “TBD” or to be determined as appellate
attorney of record. Appellant’s counsel status was neither updated in the clerk’s record nor
has any attorney appeared in this Court on appellant’s behalf.

       On December 27, 2018, appellant filed a pro se letter requesting the appointment of
counsel because she is indigent and cannot pay for the appellate records, and she further
noted that she had also requested counsel from the trial court without receiving any
response. Because no motion to withdraw was filed by trial counsel and no order was
signed by the trial court granting such a motion, and it is unclear from the clerk’s record
whether Conrad was appointed or retained, and this appeal has not been exhausted, Clay
S. Conrad continues as appellant’s counsel until he is permitted to withdraw. See TEX.
CODE CRIM. PROC. ANN. art. 26.04(j)(2) (West 2018) (requiring attorney to “represent the
defendant until charges are dismissed, the defendant is acquitted, appeals are exhausted, or
the attorney is permitted or ordered by the court to withdraw as counsel for the defendant
after a finding of good cause is entered on the record”); see also Whitehead v. State, 130
S.W.3d 866, 879 (Tex. Crim. App. 2004) (stating that Texas Rule of Appellate Procedure
6.4(b) “specifically bars appointed counsel in a criminal case from filing a
‘nonrepresentation’ notice but does not mention retained counsel,” and thus, “[r]etained
counsel must file a motion to withdraw”) (emphasis in original). The Clerk of this Court
is directed to add Clay S. Conrad as appellant’s counsel.

       Accordingly, the Court sua sponte construes appellant’s pro se letter requesting the
appointment of counsel as a motion to abate and grants it, abates the appeal, and remands
the case to the trial court for further proceedings. The trial court shall immediately conduct
a hearing at which a representative of the Harris County District Attorney’s Office and
appellant’s trial counsel, Clay S. Conrad, shall be present. Appellant shall also be present
for the hearing in person or, if appellant is incarcerated, at the trial court’s discretion,
appellant may participate in the hearing by closed-circuit video teleconferencing.1

       We direct the trial court to:
       (1) determine whether appellant wishes to prosecute the appeal;
       (2) if appellant wishes to prosecute the appeal, determine whether appellant is
           indigent;
       (3) if appellant is indigent, determine whether good cause exists to relieve Clay S.
           Conrad of his duties as appellant’s counsel;
              a. if good cause exists to remove counsel, enter a written order relieving
                 Clay S. Conrad of his duties as appellant’s counsel, and appoint substitute
                 appellate counsel at no expense to appellant;
              b. if good cause does not exist to remove counsel, provide a final deadline
                 by which Clay S. Conrad must file an appellant’s brief in this Court,
                 which shall be no more than 30 days from the date of the hearing;
       (4) if appellant is not indigent and Clay S. Conrad does not intend to represent
           appellant on appeal,
              a.     determine whether appellant has retained an attorney to represent her
                     on appeal, and, if so, obtain the name, address, and telephone number
                     of retained counsel;
              b.     if appellant has not retained counsel, admonish appellant of the
                     dangers and disadvantages of self-representation, and

1
       Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On request of appellant, appellant and her counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney
       representing the State.

                                               2
                      i. determine whether appellant has knowingly and intelligently
                         waived her right to counsel; and
                     ii. determine whether any decision by appellant to proceed pro se is
                         in the best interest of appellant, the State, and the administration
                         of justice;
                    iii. if appellant does not wish to proceed pro se, provide a deadline by
                         which appellant must hire an attorney;
      (5) make any other findings and recommendations the trial court deems
           appropriate; and
      (6) enter written findings of fact, conclusions of law, and recommendations as to
           these issues, separate and apart from any docket sheet notations.
See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), (f), 26.04 (West 2018); TEX.
R. APP. P. 38.6(a); Whitehead, 130 S.W.3d at 879; cf. TEX. CODE CRIM. PROC. ANN. art.
1.051(g).

       The trial court coordinator shall set a hearing date no later than 30 days from the
date of this order and notify the parties and the Clerk of this Court of such date. The trial
court shall have a court reporter record the hearing. The trial court clerk is directed to file
a supplemental clerk’s record containing the trial court’s findings, recommendations, and
orders, if any, with this Court no later than 45 days from the date of this order. The court
reporter is directed to file the reporter’s record of the hearing no later than 45 days from
the date of this order. If the hearing is conducted by video teleconference, an electronic
copy of the hearing shall be filed in this Court no later than 45 days from the date of this
order.

       This appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and reporter’s record, if any, that comply with this Order are filed with the
Clerk of this Court.

       It is so ORDERED.
Judge’s signature: _/s/ Laura Carter Higley____________________________
                   ☒ Acting individually ☐ Acting for the Court
Date: __January 10, 2019___




                                              3